Citation Nr: 0033592	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  97-15 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
broken nose.

2.  Entitlement to service connection for the residuals of 
frostbite of the hands, ears, and feet.  

3.  Entitlement to service connection for scars secondary to 
burns of the face, arms, and chest.  

4.  Entitlement to service connection for the residuals of 
cuts on the face and arms.  

5.  Entitlement to service connection for a heart disorder, 
to include a heart attack.  

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of eye burns.  

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
stomach ulcers.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the right shoulder.  

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a left hand injury, to include arthritis. 

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a back strain.  

12.  Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of an 
elective hemorrhoidectomy performed, on August 26, 1991, at 
the Department of Veterans Affairs (VA) Medical Center (VAMC) 
in Miami, Florida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to January 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 1996 decision by the VA Regional Office 
(RO) in St. Petersburg, Florida.  A notice of disagreement 
was received in July 1996.  A statement of the case was 
issued in August 1996.  A substantive appeal was received 
from the veteran in April 1997.  A hearing was held at the RO 
in April 1997 and before a member of the Board at the RO 
(i.e. a Travel Board hearing) in May 2000. 

The Board notes that the veteran also perfected an appeal 
with respect to the RO's June 1996 denial of his claim of 
entitlement to service connection for a seizure disorder.  
However, the veteran withdrew this claim during the May 2000 
hearing.  See 38 C.F.R. § 20.204 (1999) (the transcript of 
the hearing meets the requirements for such withdrawal).


FINDINGS OF FACT

1.  The medical evidence does not demonstrate that the 
veteran broke his nose in service or that he suffers from the 
residuals of a broken nose related in any way to service.

2.  The medical evidence does not demonstrate that the 
veteran ever suffered from frostbite of the hands, ears, and 
feet while in service or that he currently suffers from the 
residuals of frostbite of the hands, ears, and feet related 
in any way to service.  

3.  The medical evidence does not demonstrate that the 
veteran sustained burns to his face, arms, and chest while in 
service or that he currently suffers from scars secondary to 
burns of the face, arms, and chest that were incurred in or 
otherwise related to service.  

4.  The medical evidence does not demonstrate that the 
veteran sustained cuts about his face and arms while in 
service or that he suffers from the residuals of cuts to the 
face and arms related in any way to service.  

5.  The medical evidence does not demonstrate that the 
veteran suffered from a heart disorder, or had a heart 
attack, during service, or that he currently suffers from a 
heart disorder related in any way to service.  

6.  The RO, in a decision dated in August 1972, denied the 
veteran's claims of entitlement to service connection for 
arthritis of the right shoulder, the residuals of eye burns, 
stomach ulcers, and the residuals of a left hand injury.  
This was a final disallowance of these claims.

7.  Evidence received since the August 1972 decision 
regarding alleged arthritis of the right shoulder, the 
residuals of eye burns, stomach ulcers, and the residuals of 
a left hand injury, when considered alone or in conjunction 
with the evidence previously of record, does not establish 
that they are in any way related to the veteran's period of 
active service; this evidence is cumulative and redundant, 
and as such is not so significant that it must be considered 
(with the other evidence of record) to fairly decide the 
merits of these claims.
.
8.  In a December 1991 decision, the RO denied the veteran's 
claims of entitlement to service connection for a left knee 
disability and the residuals of a back strain.  This was a 
final disallowance of these claims.

9.  Evidence received since the December 1991 decision 
regarding a left knee disability and the alleged residuals of 
a back strain, when considered alone or in conjunction with 
the evidence previously of record, does not establish that 
they are in any way related to the veteran's period of active 
service; this evidence is cumulative and redundant, and as 
such is not so significant that it must be considered (with 
the other evidence of record) to fairly decide the merits of 
the claim of service connection for a low back disability on 
a direct basis.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the residuals of a 
broken nose is not warranted.  38 U.S.C.A. §§ 1110 (West 
1991).

2.  Entitlement to service connection for the residuals of 
frostbite of the hands, ears, and feet is not warranted. 
38 U.S.C.A. §§ 1110 (West 1991).

3.  Entitlement to service connection for scars secondary to 
burns of the face, arms, and chest is not warranted. 
38 U.S.C.A. §§ 1110 (West 1991).

4.  Entitlement to service connection for the residuals of 
cuts on the face and arms is not warranted.  38 U.S.C.A. 
§§ 1110 (West 1991).

5.  Entitlement to service connection for a heart disorder, 
to include a heart attack is not warranted. 38 U.S.C.A. 
§§ 1110 (West 1991).

6.  An August 1972 RO decision denying service connection for 
arthritis of the right shoulder, the residuals of eye burns, 
stomach ulcers, and the residuals of a left hand injury is a 
final decision. 38 U.S.C.A. § 7105(c) (West 1991).

7.  Evidence submitted in support of the veteran's attempt to 
reopen his claims of entitlement to service connection for 
arthritis of the right shoulder, the residuals of eye burns, 
stomach ulcers, and the residuals of a left hand injury is 
not new and material with respect to any of these claims, and 
they are not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156(a) (1999). 

8.  A December 1991 RO decision denying service connection 
for a left knee disability and the residuals of a back strain 
is a final decision. 38 U.S.C.A. § 7105(c) (West 1991).

9.  Evidence submitted in support of the veteran's attempt to 
reopen his claims of entitlement to service connection for 
left knee disability and the residuals of a back strain is 
not new and material with respect to any of these claims, and 
they are not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection Issues

Introduction

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  If a cardiovascular disorder became manifest to 
a compensable degree within one year of active duty it shall 
be considered to have been incurred in that period of active 
duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.309 (1999).  A "determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Recently Congress amended 38 U.S.C.A. § 5107, to reflect that 
VA has a duty to assist a claimant in developing all facts 
pertinent to a claim for benefits, to include the 
accomplishment of a medical examination when such examination 
may substantiate entitlement to the benefits sought.  
However, a claim may be decided without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).


a.  Service connection for the residuals of a broken nose.  

The veteran contends that service connection is warranted the 
residuals of a broken nose.  Specifically, he claims that 
while he was stationed at Fort Jackson, South Carolina in 
November 1970, he was assaulted by two servicemen who broke 
his nose.  He indicated that he was refused treatment upon 
arriving at a medical clinic (apparently on base).  The 
veteran testified, during the May 2000 hearing, that 
subsequent to this assault/treatment refusal, he went AWOL 
(absence without official leave) and was treated by a doctor 
in Detroit, Michigan. 

However, there is nothing in the veteran's service medical 
records to support his allegation that he was assaulted in 
November 1970 and suffered a broken nose, or that he 
presented to a military medical facility and was refused 
treatment for a nose injury, or that he went AWOL in November 
1970.  In fact, the report of the veteran's December 1971 
separation examination indicates that his nose was normal.  
While the veteran and other laypersons may be able to provide 
accurate statements regarding firsthand knowledge of events 
or observations (e.g. that the veteran was attacked, etc.), 
they may not offer evidence that requires medical knowledge 
(e.g. that a broken nose was sustained).  Cf. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay statements, without 
supporting medical evidence, are not sufficient to 
demonstrate that the veteran suffered a broken nose during 
service.  In any event, the Board assigns greater probative 
weight to the contemporaneous medical evidence (i.e. the 
service medical records) than the unsubstantiated account 
given by the veteran.

Further, there is no medical evidence of record indicating 
that the veteran currently - or ever - suffered from a nose 
disorder, the residuals of a broken nose or otherwise.  In 
fact, while the report of a September 1996 VA examination 
notes that the veteran gave a history of having his nose 
broke in 1970, examination of the nose found it to be 
unremarkable. 

Again, the Board notes that any lay statements made by the 
veteran to the effect that he currently suffers from the 
residuals of a broken nose, which was sustained in service or 
otherwise, do not provide a sufficient basis to conclude that 
he does suffer from the residuals of a broken nose.  
Espiritu.

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for the residuals of a broken nose.  
The medical evidence, to include the service medical records, 
do not show that the veteran sustained a broken nose in 
service or that he suffers from the residuals of a broken 
nose, sustained in service or otherwise. 


b. Entitlement to service connection for the residuals of 
frostbite of the hands, ears, and feet.

The veteran and his representative contend that service 
connection is warranted for the residuals of frostbite of the 
hands, ears, and feet.  Essentially, they contend that while 
serving in Korea, the veteran sustained frostbite of the 
hands, ears, and feet as a result of exposure to cold 
weather.  During the April 1997 hearing, the veteran 
testified that he was subsequently hospitalized, for two 
days, after this incident.  He testified during the May 2000 
hearing that his hands, ears, and feet are still sensitive to 
cold temperatures, but indicated that he was not currently 
diagnosed as suffering from the residuals of residuals of 
frostbite.  

The veteran's service medical records do not support his 
allegation that he was stricken with and/or treated for 
frostbite in service.  Among other things, the December 1971 
separation examination is negative for any such treatment or 
complaints.  As such, the Board finds that the veteran's 
testimony is insufficient to establish that he suffered from 
frostbite during service.  Espiritu.

Further, there is no medical evidence of record indicating 
that the veteran currently - or ever - suffered from 
frostbite or the residuals of frostbite of the hands, ears, 
and feet.  

The Board again notes that any lay statements made by the 
veteran to the effect that he currently suffers from the 
residuals of frostbite of the hands, ears, and feet do not 
provide a sufficient basis to conclude that he does suffer 
from these residuals.  Id.  

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for the residuals of frostbite of the 
hands, ears, and feet.  The medical evidence, to include the 
service medical records, do not show that the veteran was 
stricken with frostbite, to include of the hands, ears, and 
feet, in service or that he suffers from the residuals of 
frostbite, sustained in service or otherwise.


c.  Entitlement to service connection for scars secondary to 
burns of the face, arms, and chest.

The veteran and his representative contend that service 
connection is warranted for the scars secondary to burns of 
the face, arms, and chest.  Essentially, they contend that at 
some time during the veteran's service in Korea, he walked 
into a bunker and lit a match, which caused an immersion 
heater to explode, blowing him out of the bunker.  The 
veteran testified during the May 2000 hearing that he was 
subsequently hospitalized and treated for first and second 
degree burns about his face, arms, and chest.  He indicated 
that these burns have resulted in scars about these areas, 
although the residuals of these alleged burns have never been 
diagnosed.  

The veteran has also submitted a statement from a fellow 
serviceman who indicates that he remembers that the veteran 
being blown out of a bunker in 1970 while serving in Korea, 
and that he sustained burns about his face and eyes.  

However, the veteran's service medical records do not support 
his allegation that he was blown out of a bunker in Korea and 
suffered burns about his face, arms, and chest.  The December 
1971 separation examination is negative for any such 
treatment or complaints of such burns, and does not note such 
a significant incident.  The Board assigns greater probative 
weight to the contemporaneous medical evidence (i.e. the 
service medical records) than the accounts given by the 
veteran and the fellow serviceman.

It is noted that the report of the September 1996 VA 
examination indicates that there were one or two faint 
hyperpigmentation spots on the veteran's cheeks and some very 
faint spots on his arms.  However, there is no medical 
evidence of record indicating that these spots are scars 
secondary to burns of the face, arms, and chest, or that 
these spots are otherwise the residuals of alleged burns 
incurred in service or otherwise.  

The Board again notes that any lay statements made by the 
veteran to the effect that he currently suffers from scars 
secondary to burns, incurred in service or otherwise, of the 
face, arms, and chest do not provide a sufficient basis to 
conclude that he does suffer from these scars or residuals.  
Espiritu. 

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for scars secondary to burns of the 
face, arms, and chest.  The medical evidence, to include the 
service medical records, do not show that the veteran 
sustained such burns in service or that any scars he may have 
are the residuals of any burns sustained in service or 
otherwise.


d.  Entitlement to service connection for the residuals of 
cuts on the face and arms.

The veteran and his representative contend that service 
connection is warranted for the residuals of cuts on the face 
and arms.  Essentially, it is contended, as testified to 
during the May 2000 hearing, that the veteran was involved in 
a motor vehicle accident while on maneuvers in service and 
went through the windshield.  As a result, the veteran 
testified, he sustained cuts on his face and arms, which have 
resulted in a "hole" from scars about these areas.  

In the statement from the fellow serviceman, noted above, he 
indicates that he also remembers the veteran sustaining cuts 
on his arms and face when involved in an accident (and going 
through a windshield) while on maneuvers.  

The veteran's service medical records do not support the 
allegation that he was involved in a motor vehicle accident 
while in service, or that he was treated for cuts to his face 
or arms.  Significantly, neither the December 1971 separation 
examination report nor the June 1972 VA examination report 
mention such a significant event, or the injuries sustained 
as a result.  

The Board finds that the veteran's testimony and the 
serviceman's statement are insufficient, especially in light 
of the contemporaneous medical evidence, to establish that 
the veteran indeed sustained such injuries in service.  

Further, there is no evidence that the veteran currently 
suffers from residuals of cuts on the face and arms.  As 
noted above, the report of the September 1996 VA examination 
indicates that there were one or two faint hyperpigmentation 
spots on the veteran's cheeks and some very faint spots on 
his arms.  However, there is no medical evidence of record 
indicating that these spots are scars secondary to a motor 
vehicle accident, or for that matter, "cut" injuries in 
general.

The Board notes that any lay statements made by the veteran 
to the effect that he currently suffers from the residuals of 
cuts on the face and arms, the result of an alleged inservice 
motor vehicle accident incurred in service or otherwise do 
not provide a sufficient basis to conclude that he does 
suffer from these residuals.  Espiritu. 

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for the residuals of cuts on the face 
and arms.  The medical evidence, to include the service 
medical records, do not show that the veteran sustained such 
injuries in service or that he currently suffers from the 
residuals of any cuts sustained in service or otherwise.


e.  Entitlement to service connection for a heart disorder, 
to include a heart attack.

As noted above, if a cardiovascular disorder became manifest 
to a compensable degree within one year of active duty it 
shall be considered to have been incurred in that period of 
active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.309 (1999).  It is pointed out 
under 38 C.F.R. § 3.309 that hypertension is an early symptom 
long preceding the development of those cardiovascular 
diseases in their more obvious forms, and as such, disabling 
hypertension within the one year period will be given the 
same benefit of service connection as any of the chronic 
diseases listed.  

The veteran and his representative contend, in substance, 
that the veteran suffers from a heart disorder that had its 
onset in service.  The veteran has indicated that he was 
treated for a heart attack in September 1971.  In his 
statement, the fellow serviceman indicates that while in 
service the veteran suffered a heart attack and was 
hospitalized for three weeks.  During the May 2000 hearing, 
the veteran testified that on one occasion while in service, 
he woke up to a "couple of guys" beating on his chest and 
administering cardiopulmonary resuscitation (CPR).  He noted 
that he was in and out of consciousness, was admitted to a 
hospital, and then checked out of the hospital and sent to a 
psychiatrist.  He alleges that this was an original 
manifestation of his current heart disorder, and that he had 
a similar attack just after separating from service, in 1973. 

A review of the veteran's service medical records does not 
reveal that he was treated for or diagnosed with heart 
disease while in service.  These records do reflect that the 
veteran presented in March 1970 with complaints of chest pain 
and anxiety, and was seen complaining of breathing difficulty 
in June, September, and October 1971; however, a heart 
ailment was not mentioned or diagnosed.  A June 1971 record 
reflects that the veteran presented with loss of breath and 
chest pounding, and related that he had had six such episodes 
in the past, the first when he was sixteen years old.  He 
further indicated that that during these episodes he beats 
his chest to start breathing again prior to fainting.  
Examination, to include X-rays, of the heart and lungs was 
normal.  The veteran was diagnosed with a functional disorder 
and referred to a psychiatrist.  

It is noted that the December 1971 separation examination 
report reflects that the veteran's heart was normal, and a 
blood pressure reading of 120/80 was indicated. 

As such, the Board finds that it is rather clear that the 
veteran did not suffer from a heart disorder, or have a heart 
attack, during service, but rather was suffering from a 
functional/psychiatric type of disorder (the Board again 
notes that service connection had previously been established 
for anxiety neurosis with pylorospasm).  Again, while the 
veteran and other laypersons may be able to provide accurate 
statements regarding firsthand knowledge of events or 
observations (e.g. a motor vehicle accident, or that the 
veteran had passed out on one occasion), they may not offer 
evidence that requires medical knowledge (e.g. a heart 
attack).  Espiritu.  Lay statements, without supporting 
medical evidence, are not sufficient to demonstrate that the 
veteran suffered a heart attack during service.  

The Board observes that the other relevant evidence of record 
paints an unclear picture as to whether the veteran currently 
suffers from a heart disorder.  In this regard, it is 
initially noted that the reports of VA examinations conducted 
in June 1972 and May 1974 are negative for a heart disorder, 
to include a heart attack, the earlier report noting that the 
veteran had a regular heart rate with no murmurs, rubs, or 
gallops, and that his blood pressure was 118/70.  The veteran 
complained of chest pain during May 1983 and August 1984 VA 
examinations, however there is no indication that this was 
related to a heart disorder or heart attack.  

In February 1989, the presented with a history of chest pain 
and rule out myocardial ischemia.  Exercise testing revealed 
good tolerance, and on electrocardiogram (EKG) study there 
was no evidence of exercise induced myocardial ischemia.  A 
June 1991 VA outpatient treatment record reflects that the 
veteran gave a history of three myocardial infarctions.  His 
blood pressure was 128/86 at the time, and there is no 
indication that a heart disorder was diagnosed.  

September 1991, October 1991 and September 1993 radiology and 
echocardiogram reports reflect that the veteran's heart and 
aorta were normal.  An August 1993 VA outpatient treatment 
record indicates that the veteran presented with complaints 
of weakness and disorientation, but cardiac arrhythmia was 
ruled out.  

An EKG study conducted in May 1996 showed a mildly depressed 
systolic indices with an ejection fraction (EF) of 45 
percent, trace aortic insufficiency (AI), mitral 
calcification with mild MR and normal LA.  Mild pulmonary 
infarction (PI) and TR with normal right sided chambers.  The 
September 1996 VA examination report reflects that the 
veteran complained of chest pain with tingling in his hands 
on exertion, and gave a history of a heart attack when he was 
sixteen, as well as the incident in service and in 1973, 
noted above.  The veteran's blood pressure at the time was 
118/80.  An electrocardiogram (EKG) study conducted that day 
was normal.  

An EKG study apparently conducted in September or October 
1996 revealed an enlarged left atrium, right atrium, and 
right ventricle, borderline left ventricular hypertrophy, an 
EF of 40-45 percent, trace mitral, pulmonic and aortic 
insufficiencies, mild tricuspid regurgitation with pulmonary 
hypertension, and calcified papillary muscle.   

An EKG study conducted in early October 1996 showed no 
evidence of an old myocardial infarction.  The report of this 
study indicated that an echocardiogram done in August 1996 
showed mild global hypokinesis with an EF of 45 percent, and 
trace TR, MR, and PI.  The examiner's impression was that the 
veteran had psychiatric problems and non-anginal chest pains 
which, in his opinion, were not cardiac related.   

Again, it is somewhat unclear whether the veteran indeed 
suffers from a heart disorder.  Regardless, the medical 
evidence of record in no way indicates, or even tends to 
indicate, that the veteran suffers from a heart disorder, to 
include any residuals of a heart attack, or any heart symptom 
or condition, that is related to his service, or that he was 
diagnosed with a cardiovascular disorder, to include 
hypertension, within a year of his separation from service, 
to a compensable degree or otherwise.  

The Board again notes that any lay statements made by the 
veteran to the effect that he currently suffers from a heart 
disorder that had its onset in service or is otherwise 
related to service, do not provide a sufficient basis to 
conclude that he does suffer from such a disorder.  Espiritu.  
In sum, since there is no credible medical evidence of record 
demonstrating that the veteran suffers from a heart disorder, 
to include a heart attack, incurred in service or otherwise.

In view of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for a heart disorder, to include a 
heart attack.  The medical evidence, to include the service 
medical records, do not show that the veteran had a heart 
attack or was treated for or diagnosed with a heart disorder 
during service or within a year of separating from service.  


Conclusion

In sum, the Board concludes that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for the residuals of a broken nose, the 
residuals of frostbite of the hands, ears, and feet, scars 
secondary to burns of the face, arms, and chest, the 
residuals of cuts on the face and arms, and a heart disorder, 
to include a heart attack.  This conclusion is in part based 
on the fact that it has not been established that the veteran 
currently suffers from these disabilities, although, again, 
it is unclear whether he suffers from a heart disorder.  This 
conclusion is more importantly based on the fact that 
contemporaneous evidence of record, chiefly the veteran's 
service medical records, is completely devoid of any 
indication that the veteran broke his nose, was inflicted 
with frostbite, suffered burns or cuts, or had a heart attack 
or was treated for a heart disorder, during service, or that 
he was diagnosed with heart disease (to include hypertension) 
within a year of his separation from service.  

For this latter reason, the Board finds that rendering a 
decision on these claims is permissible, without any further 
assistance to the veteran, to include the accomplishment of a 
medical examination, because there is no reasonable 
possibility that such assistance would aid the veteran in the 
establishment of entitlement to service connection for these 
alleged disabilities, even if any disability was diagnosed.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).

Finally, the Board notes that the RO, in the currently 
appealed June 1996 decision, denied these claims as not well-
grounded, while the Board is denying these claims "on the 
merits," in light of the recent amendment to 38 U.S.C.A. 
§ 5107, noted above, which essentially eliminates the legal 
requirement to submit a well-grounded claim prior to 
adjudication on the merits.  That notwithstanding, the Board 
finds that the RO's actions are not prejudicial to the 
veteran, since, for the reasons noted above, the outcome is 
the same whether the claims are considered on the merits or 
under the now obsolete "well-grounded" analysis.  Thus, to 
remand this case to the RO for consideration of the now 
correct legal standard would be pointless and, in light of 
the above discussion, would not result in a determination 
favorable to the veteran. See VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92), 57 Fed. Reg. 49747 (1992); cf. Edenfield v. Brown, 8 
Vet. App 384 (1995).


II. New and material evidence claims.

As noted, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  If arthritis or ulcers become manifest to a 
compensable degree within one year of active duty they shall 
be considered to have been incurred in that period of active 
duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.309 (1999).

In an August 1972 decision, the RO denied the veteran's 
claims of entitlement to service connection for arthritis of 
the right shoulder, the residuals of eye burns, stomach 
ulcers, and the residuals of a left hand injury.  In a 
December 1991 decision, the RO denied the veteran's claims of 
entitlement to service connection for a left knee disability 
and the residuals of a back strain.   

As timely appeals of these adverse actions were not 
submitted, the Board concludes that they are final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(c) (1999).  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1999); Hodge v. 
West, 155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 
9 Vet. App. 273.

The United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has stated that in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of these claims on any basis or, in this 
case, since the RO decision dated in August 1972, for the 
claims regarding arthritis of the right shoulder, the 
residuals of eye burns, stomach ulcers, and the residuals of 
a left hand injury, and since the December 1991 for the 
claims regarding a left knee disability and the residuals of 
a back strain.  Evans.


a.  The residuals of eye burns

In the August 1972 decision, the RO denied service connection 
the residuals of eye burns because there was no evidence of 
record demonstrating that the veteran suffered a flash burn 
injury to his eyes.  The Board notes that on examination of 
June 1972, the veteran's eyes were essentially normal, with 
no scaring present.  

The reports of May 1974, December 1980, August 1984, and 
January 1986 VA examinations indicate that the veteran 
complained of eye symptoms, however, there is no indication 
that his eyes were examined or if he indeed had an eye 
disability at those times.  

An April 1995 VA outpatient treatment record reflects that 
the veteran presented complaining that his eyes burned and 
that they were injured in a blast during service.  He noted 
that he temporarily lost vision after the blast, and that he 
was told that he had floating cataracts.  The veteran was 
examined and diagnosed with dry eyes over (">") 
blepharitis, presbyopia, and a history of bilateral eye 
trauma with no obvious cataract.  

According to a July 1995 record, earlier that year the 
veteran had a routine eye examination, and was prescribed 
glasses.  A monocular indirect opthalmonoscopy and a slit 
lamp examination were performed and were within normal 
limits.  

As noted above, in an undated statement, a fellow serviceman 
indicates that he remembers the veteran being blown out of a 
bunker in 1970 while serving in Korea, and that he sustained 
burns about his face and eyes.

During the September 1996 VA examination, the veteran related 
that he sustained a flash burn to his eyes when a water 
heater blew up and threw him back.  He further noted that he 
had photophobia with the sun.  A diagnosis with respect to 
his eyes was not made.  During a psychiatric examination 
conducted a few days later, the veteran related that his eyes 
were going bad and that he had floating particles in both 
eyes since the in-service water heater explosion.  

An April 1997 VA medical record reflects that the veteran 
presented to the emergency room complaining of pain and 
burning in the left eye after a tire blew up in his face and 
rubber hit him in both eyes.  There was no redness or tearing 
noted, and the veteran was referred to a ophthalmologist.  
There, the veteran indicated that he had washed his eyes out 
with water, and noted a foreign body sensation in the left 
eye, redness, photophobia, but no change in vision.  
Examination of the veteran's eyes was negative for the 
presence of foreign bodies, but multiple old stromal scars 
were noted.  Probable foreign bodies, with abrasion, now 
resolved, was noted, and the fornices were swept and were 
clear.  

During the May 2000 Travel Board hearing, the veteran 
testified that he has floating cataracts as a result of eye 
burns incurred in service when the immersion heater blew up.  
He testified that a VA examiner told him that he had floating 
cataracts of unknown etiology.  

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for the residuals of eye burns.  This 
evidence is "new," in the sense that it was not previously 
considered, however, when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (1999).  The veteran's 
statements, and the serviceman's statement, are essentially 
similar to the contention made by the veteran prior to the 
August 1972 decision, and the other medical evidence, while 
at least minimally relevant, does not indicate that the 
veteran in fact suffered from eye burns while in service, or 
that any current eye problems are related to service.   



b.  Stomach ulcers

In the August 1972 decision, the RO denied service connection 
stomach ulcers because there was no evidence of record 
demonstrating that the veteran was then suffering from 
stomach ulcers.  A review of the June 1972 VA examination 
reveals that moderate pylorospasm was shown but that no 
ulcers were found.  The Board further notes that a review of 
the veteran's service medical records reveals that while a 
provisional diagnosis of a peptic ulcer was given in June 
1970, an upper gastrointestinal series (UGI) conducted that 
same month showed no evidence of ulcers or a hiatus hernia.  
In September 1970, the veteran presented with abdominal pain, 
described as sharp, intermittent epigastric pain.  He was 
diagnosed with psychophysiological reaction.  

A VA UGI conducted in May 1974 was negative, and one 
conducted in December 1980 showed no evidence of ulcers; the 
veteran was diagnosed of hypertrophic gastritis with 
pylorospasm (the Board again notes that service connection 
had previously been established for anxiety neurosis with 
pylorospasm).  A VA UGI conducted in August 1984 suggested a 
possibility of an ulcer, and the duodenal bulb and loop 
appeared unremarkable.  

An August 1990 VA outpatient treatment record reflects a 
diagnosis of a history of a peptic ulcer, in remission.  

The report of an October 1991 VA examination notes a relevant 
diagnosis of a history of peptic ulcer with questionable 
present activity.  A VA UGI conducted in November 1991 was 
within normal limits.  A VA radiology report dated that same 
month indicates that the veteran's abdomen was found to be 
normal.  A December 1991 outpatient treatment record notes 
the findings made on the UGI study of November 1991, and 
indicates an assessment of functional gastrointestinal 
disturbance.  

The September 1996 VA examination report reflects that the 
veteran gave a history of a bleeding ulcer in 1970, and that 
he currently complained of an upset stomach and nausea after 
eating greasy food.  Further, he noted epigastric burning 
after eating spicy food or ingesting caffeine or alcohol.  No 
relevant diagnosis is noted in this examination report.  

During the May 2000 Travel Board hearing, the veteran 
testified that he was treated for bleeding ulcers while in 
service, and that he has not used medication for the past 
year for this disorder.  

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for stomach ulcers.  This evidence is 
"new," in the sense that it was not previously considered, 
however, when presented by itself, or along with evidence 
previously submitted, it is not so significant that it must 
be considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156 (a) (1999).  This evidence does not 
indicate that the veteran suffers from stomach ulcers; 
rather, only a history of stomach ulcers is indicated, a 
history unsubstantiated by the record.  The veteran's 
testimony is not competent evidence that he suffered from 
bleeding ulcers during service or at any point after service.  
In this regard, it is noted that lay assertions of medical 
causation do not suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993). 


c. Arthritis of the right shoulder.

In the August 1972 decision, the RO denied service connection 
arthritis of the right shoulder because while the service 
medical records showed that the veteran complained of a 
painful, weak right shoulder in October and November 1971, X-
rays taken at that time were negative for a fracture or for 
arthritis.  The Board notes that the veteran sustained an 
injury in May 1971 when a heavy object was dropped on his 
right arm, and that the arm was sore the next day, but 
without point tenderness and with a full range of motion.  
The Board also notes that mild bursitis was diagnosed in 
November 1971, but that X-rays of the shoulder taken in June 
1972 were normal.  

In any event, this August 1972 decision was also based on the 
review of a contemporaneous VA examination report, dated in 
June 1972, which showed that X-rays of the right shoulder 
were normal, that there was some pain to palpation of the 
shoulder but a normal range of motion, and that the veteran 
was diagnosed with biceps tenosynovitis of the shoulders.  

The May 1974, December 1980, March 1983, and August 1984 VA 
examination reports note the veteran's complaints of right 
shoulder pain, however a diagnosis of a right shoulder 
disability is not indicated on any of these reports.  The 
report of a November 1991 VA examination reflects that the 
veteran indicated that he injured his right shoulder in 
service when a booby trap exploded.  Examination of the 
shoulder revealed minimal limitation of motion, with 
crepitus, and some tenderness, but that generally the 
shoulder moved reasonably well with only minimal discomfort.  
A right shoulder disability was not diagnosed.  

A March 1993 radiologic report from Ronald C. Joseph, M.D. 
indicates that the veteran presented then with complaints of 
pain and instability of the right shoulder, and that imaging 
revealed degenerative changes within the acromioclavicular 
joints with irregularity of the joint space and osteophyte 
formation.  Also found was some irregularity of the 
posterolateral aspect of the proximal humeral head.  Dr. 
Joseph's impression included this irregularity which he noted 
was suggestive of a possible Hill-Sachs deformity secondary 
to a previous anterior dislocation.   

During an early September 1996 VA examination, the veteran 
related that he separated his right shoulder in 1971.  
Physical examination revealed that the shoulder was not 
deformed, and range of motion not limited, although the 
veteran did complain of pain at 180 degrees of elevation.  An 
X-ray of the right shoulder was normal.  The veteran was 
"diagnosed" with right shoulder pain and a history of 
dislocation.  The veteran presented for another VA 
examination in September 1996 complaining of bilateral 
shoulder pain, and was diagnosed with a frozen left shoulder 
and mild bilateral subacromial bursitis, left greater than 
right.  

In his statement, the fellow serviceman indicates that he 
remembers that the veteran also separated his right shoulder 
when he was blown out of a bunker in 1970 while serving in 
Korea.  In a statement received in October 1995, the 
veteran's mother relates that when the veteran returned from 
service he was unable to use his right arm.  

During the April 1997 RO hearing and May 2000 Travel Board 
hearing, the veteran testified that while in service, he 
separated his right shoulder when a stove he was moving with 
others fell on him and drove the shoulder into the ground.  
During the May 2000 Travel Board hearing he added that he 
currently suffers from arthritis in the right shoulder.   

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for arthritis of the right shoulder.  This 
evidence is "new," in the sense that it was not previously 
considered, however, when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (1999).  While some of the 
evidence, particularly the March 1993 medical record from Dr. 
Joseph, indicates that there are some degenerative changes in 
the right shoulder joint, there is no medical evidence of 
record indicating that the veteran suffered from arthritis in 
service or within a year of separating from service.  

Regarding the veteran's statements, as well as the fellow 
serviceman's statement, that he separated his shoulder in 
service (it is noted that two separate incidents are 
indicated by the veteran and the fellow serviceman), and that 
this injury was the onset of his current right shoulder 
disability, the Board initially points out that while the 
veteran was seen with right shoulder pain in service, a 
specific injury is not substantiated by the service medical 
records.  In any event, these statements are not competent 
evidence that he currently suffers from right shoulder 
arthritis as a result of an alleged inservice injury, or did 
so within a year of separation from service.  It is again 
noted that lay assertions of medical causation do not suffice 
to reopen a claim under 38 U.S.C.A. § 5108.  Moray, supra.  


d.  The residuals of a left hand injury, to include 
arthritis.

In the August 1972 decision, the RO denied service connection 
for the residuals of a left hand injury because while the 
veteran did injure his left hand in July 1970, that there 
were no residuals present at the time of the decision.  The 
Board notes that service medical records reflect that the 
veteran suffered a laceration injury to his left index finger 
in July 1970.  The December 1971 separation examination 
report notes the presence of scars over the left third 
proximal interphalangeal (PIP) joint.  The Board also notes 
that on VA examination dated June 1972, the veteran's left 
hand and wrist showed normal range of motion with no pain to 
palpation.  A small metallic body in the left hand was noted 
(X-rays taken in June 1972 also revealed a small metallic 
foreign body in the region of the neck of the second 
metacarpal either subcortical or in the soft tissues).

The May 1974, December 1980, March 1983, and August 1984 VA 
examination reports note the veteran's complaints with 
respect to a left hand disability, however a diagnosis of a 
left hand disability is not indicated on any of these 
reports.  The December 1980 report notes a history of the 
left second finger being cut off and the third left finger 
being cut off and restored.  

The report of an October 1991 VA examination reflects that 
the veteran's left fourth finger was previously partially 
amputated.  Relevant diagnoses of a history of multiple 
shrapnel fragment wounds and second degree burns to the 
hands, retained shrapnel fragments subcutaneous dorsum of the 
left hand, and partial amputation, distal phalanx, left 
fourth finger.  

An April 1995 VA radiologic report reflects that X-rays of 
the left hand showed the small metallic foreign body, 
evidence of a previous amputation of the distal phalanx of 
the third digit, and an ununited fracture fragment involving 
the distal phalanx of the fourth digit.  

The report of the early September 1996 VA examination 
indicates that the veteran reported many other traumas to the 
hands since an alleged 1970 crush injury.  Hand strength was 
noted to be strong, and the amputation of the distal middle 
finger was noted.  A hand disability was not diagnosed.  
Physical examination of the hands in late September 1996 
found no evidence of synovitis, erythema, or warmth.  

During the April 1997 RO hearing and May 2000 Travel Board 
hearing, the veteran testified that while in service he 
crushed all of the bones in his left hand while moving a 
water tank, to the point where the bones stuck out of his 
hand.  During the former hearing, he noted that he has 
shrapnel in the hand (although unclear, it appears that the 
veteran alleges that the retained shrapnel was the result of 
this accident).  During the latter hearing, he added that he 
currently suffers from left hand arthritis as a result of 
this injury.  

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for the residuals of a left hand injury, 
to include arthritis.  This evidence is "new," in the sense 
that it was not previously considered, however, when 
presented by itself, or along with evidence previously 
submitted, it is not so significant that it must be 
considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156 (a) (1999).  

While the evidence indicates that the veteran left fourth 
finger was partially amputated and that apparently the third 
finger was amputated and reattached, there is no indication 
that these amputations were the result of an inservice 
injury.  Significantly, amputations of these fingers were not 
noted in the service medical records, to include the 
separation examination.  Regarding the evidence showing the 
presence of shrapnel fragments in the left hand, the Board 
notes that evidence to this effect was of record at the time 
of the prior RO decision, and as such, this evidence is 
essentially, cumulative.  In any event, the Board points out 
that the service medical records and the evidence of record 
dated just subsequent to the veteran's separation from 
service do not reflect that the veteran sustained a crush 
left hand injury to the degree described by him in his 
statements and testimony noted above.  Further, the new 
evidence of record does not indicate that the veteran was 
diagnosed with arthritis of the left hand within a year of 
his service, to a compensable degree or otherwise.  

Regarding the veteran's testimony to the effect that he 
currently suffers from left hand arthritis as a result of an 
injury in service, it is again noted that lay assertions of 
medical causation do not suffice to reopen a claim under 38 
U.S.C.A. § 5108.  Moray, supra.  


e.  Left knee disability.

In the December 1991 decision, the RO denied service 
connection for a left knee disability because the service 
medical records were negative for a left knee injury or 
complaints.  The Board notes that the evidence of record at 
the time of this decision showed that the veteran did then 
have a left knee disability.

Evidence associated with the claims folder since the December 
1991 decision includes a March 1993 radiologic report from 
Joel E. Fishman, M.D. which indicates that images of the left 
knee showed some degenerative changes of the patella, 
questionable tendonitis, small knee effusion and post-
arthroscopy changes, but no evidence of a meniscal tear or 
ligamentous injury.  

VA outpatient treatment records reflect that the veteran was 
fitted for a left knee brace in 1993, and note that he had 
knee surgery in 1978.  A January 1995 outpatient treatment 
record notes that the veteran related that he first injured 
his left knee in 1970, and according to the September 1996 VA 
examination report, the veteran related that he tore left 
knee cartilage in 1970 when he dove into a pool and hit the 
bottom.  Manifestations of the veteran's knee disability 
noted throughout these records include limited motion, 
weakness, and effusion.  In the statement received in October 
1995, the veteran's mother relates that when the veteran 
returned from service he was unable to stand for any length 
of time due to a "right hip and left knee."

During the April 1997 RO hearing and May 2000 Travel Board 
hearing, the veteran testified that while in service in 1970 
he dove into a pool, hit the bottom, and fractured the top of 
his left knee in three places.  He stated that he was put in 
a cast, and was put on limited duty or profile.  The veteran 
further testified that he used crutches and wore a knee brace 
for a few weeks thereafter, that the knee healed well, but 
that he complained of knee difficulty throughout his 
remaining time in service.  He also noted that he re-injured 
the knee in a motorcycle accident in 1978.  

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for a left knee disability.  This evidence 
is "new," in the sense that it was not previously 
considered, however, when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (1999).  

The "new" evidence documents ongoing complaints and 
treatment for the veteran's left knee disability, but does 
not medically relate this disability to any inservice 
incident or to service in general.  As noted above, evidence 
of record at the time of the December 1991 decision reflected 
that the veteran suffered from a left knee disability, but 
there was no indication that he injured the knee, or was 
otherwise diagnosed with a knee disability, during his 
service.  None of the newly submitted evidence indicates that 
the veteran injured his left knee in service. 

Significantly, and as an aside, it is pointed out that the 
service medical records do reflect that the veteran was 
considered for a permanent profile in July 1970, and was 
apparently put on a limited profile in September and/or 
October 1970, for the residuals of a right Achilles tendon 
laceration, which was healed but apparently continued to 
cause the veteran difficulty.  There is absolutely no 
evidence indicating that the veteran fractured his left 
kneecap or otherwise injured his knee, or was put on a 
limited profile for same.  

Regarding the veteran's testimony to the effect that he 
currently suffers from left knee disability as a result of an 
injury in service, it is again noted that lay assertions of 
medical causation do not suffice to reopen a claim under 38 
U.S.C.A. § 5108.  Moray, supra.


f.  The residuals of a back strain

In the December 1991 decision, the RO also denied service 
connection for the residuals of a back strain because while 
the service medical records showed a complaint for a strained 
back in September 1971, there was no evidence of further 
treatment or complaints.  As such, the RO determined that the 
back strain in service was acute and transitory with no 
residuals.  The Board notes that at the time of this 
decision, the evidence of record showed a then current 
diagnosis of a chronic low back sprain and low back pain 
syndrome.  

Evidence associated with the claims folder since the December 
1991 decision includes the statement from the fellow 
serviceman who indicates that he remembers that the veteran 
injured his back in 1971 while unloading a tent from a truck, 
and the veteran's mother's statement that the veteran suffers 
from constant back pain.  

The September 1996 VA examination report reflects that the 
veteran reported injuring his back in 1971 when a weight fell 
on him, and that he had been going to a chiropractor.  He 
reported that back pain has recurred on different occasions 
since then.  He was diagnosed with chronic back pain due to 
lumbar disc disease.  

In a July 1997 letter, Glenn H. Jones, D.C. notes that he 
first saw the veteran in December 1980 with complaints of 
back pain, and that the veteran gave a history being injured 
in 1971 while in service, and having received treatment from 
a private doctor in 1972.  Dr. Jones related that he 
presently treats the veteran for flare-ups of low back 
complaints.  

During the April 1997 RO hearing and May 2000 Travel Board 
hearing, the veteran testified that while in service in 1971 
he injured his back when a tent he was unloading from a truck 
fell on his back, compacting six vertebra.  He related that 
he was hospitalized following the incident, and has had back 
problems since that time. 

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for the residuals of a back strain.  This 
evidence is "new," in the sense that it was not previously 
considered, however, when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (1999).  

While this "new" evidence indicates that the veteran 
suffers from a back disability (which was established prior 
to the December 1991 decision), it has not been medically 
demonstrated that such disability is the residual of the back 
injury sustained in service or that such disability is 
generally related to service.  

Regarding the veteran's testimony to the effect that he 
currently suffers from back disability as a result of an 
injury in service, it is again noted that lay assertions of 
medical causation do not suffice to reopen a claim under 38 
U.S.C.A. § 5108.  Moray, supra.


Conclusion

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's August 1972 and 
December 1991 decisions, when viewed either alone or in light 
of the evidence previously of record, does not tend to 
indicate that any of the above discussed disabilities, 
alleged or otherwise, were either incurred or aggravated 
during the veteran's period of active duty service, or became 
manifest to a compensable degree - or at all - within a year 
of his service.  As such, this evidence is not new and 
material for the purpose of reopening any of these claims.  
38 C.F.R. § 3.156 (1999).  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

As a final point, the Board notes that, in addition to 
considering whether the veteran had submitted evidence that 
was new, and relevant and probative, in the June 1996 RO 
decision, the RO also referred to a third criterion (formerly 
considered by the Board in accordance with the Court's case 
law) that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
must create a reasonable possibility of a change in outcome 
of the case on the merits.  See Evans, 9 Vet. App. at 283, 
citing Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  
However, the Federal Circuit, in Hodge, held that there was 
no such legal requirement.  That notwithstanding, the Board 
finds that the RO's actions are not prejudicial to the 
veteran, since, for the reasons noted above (i.e., that no 
new and probative evidence has been submitted), the outcome 
is the same whether the claims are considered under the test 
utilized by the RO, or the correct "new and material" 
standard set forth in 38 C.F.R. § 3.156(a) (1999).  Thus, to 
remand this case to the RO for consideration of the correct 
legal standard for reopening claims would be pointless and, 
in light of the above discussion, would not result in a 
determination favorable to the veteran.  See VAOPGCPREC 16-92 
(O.G.C. Prec. 16-92), 57 Fed. Reg. 49747 (1992).




ORDER

Entitlement to service connection for the residuals of a 
broken nose is denied.

Entitlement to service connection for the residuals of 
frostbite of the hands, ears, and feet is denied.  

Entitlement to service connection for scars secondary to 
burns of the face, arms, and chest is denied.  

Entitlement to service connection for the residuals of cuts 
on the face and arms is denied.  

Entitlement to service connection for a heart disorder, to 
include a heart attack, is denied.  

The veteran's claim for entitlement to service connection for 
the residuals of eye burns is not reopened.

The veteran's claim for entitlement to service connection for 
stomach ulcers is not reopened.

The veteran's claim for entitlement to service connection for 
arthritis of the right shoulder is not reopened.

The veteran's claim for entitlement to service connection for 
the residuals of a left hand injury, to include arthritis is 
not reopened.

The veteran's claim for entitlement to service connection for 
a left knee disability is not reopened.

The veteran's claim for entitlement to service connection for 
the residuals of a back strain is not reopened.


REMAND

III.  Entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of an 
elective hemorrhoidectomy performed, in August 1991, at the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Miami, Florida.

The veteran and his representative claim that the veteran is 
entitled to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for the residuals of an elective 
hemorrhoidectomy performed, in August 1991, at the VAMC in 
Miami, Florida.  

The relevant statutory criteria applicable to this case 
appear at 38 U.S.C.A. § 1151 (West 1991), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service- connected.  See 38 C.F.R. 
§ 3.358(a) (1999).

Earlier interpretations of this statute, embodied in 
regulations, required evidence of negligence or other fault 
on the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
benefits under 38 U.S.C.A. § 1151.  See 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals) 
(Court) in the case of Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  That decision was affirmed by both the United States 
Court of Appeals for the Federal Circuit, in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform to the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to include the 
requirement that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable. 38 U.S.C.A. 
§ 1151(a)(1)(A)(B) (West Supp. 1999); see also VAOPGCPREC 40- 
97 (Dec. 31, 1997).  

A review of the record reflects that the veteran's claim was 
filed in August 1995 and, therefore, the amended 38 U.S.C.A. 
§ 1151 is not for application in this case.

In this case, the evidence of record reflects that the 
veteran underwent an elective hemorrhoidectomy on August 25, 
1991; surgery was performed on August 26, 1991.  He presented 
to the VAMC in Miami complaining of having hemorrhoids since 
1970, noting that he had undergone several hemorrhoidectomies 
in the past for external hemorrhoids but was told that he now 
had a large internal hemorrhoid which was causing pain 
especially during bowel movements when it would prolapse.  He 
noted that at times he would have to return the hemorrhoid 
digitally.  

Further, on admission, the veteran complained of bright red 
blood in his stool, and noted that he spent 30 to 45 minutes 
on the toilet each bowel movement due to obstruction of the 
hemorrhoids.  Examination prior to the procedure revealed no 
stool in the vault, and there was no mass palpated.  Heme was 
positive, and hemorrhoids were noted at 6, 9, and 12 o'clock.  

Intraopetratively, hemorrhoids were noted at 9, 7, and 3 
o'clock.  No complications were noted, and the veteran 
tolerated the procedure well and remained in stable 
condition.  On the first postoperative day, the veteran was 
unable to pass stool; it was noted that only blood, not in 
excess, from the site of the operation passed per the rectum 
that day.  On the second postoperative day, the veteran was 
able to have a bowel movement, at which time he remained 
stable and afebrile, and was ready for discharge.  He was 
discharged on August 28, 1991

VA outpatient treatment records reflect that the veteran 
presented in September 1991 to have his suture removed, at 
which time he complained of infection and soreness of the 
buttocks.  A rectal examination conducted at the time, 
however, was within normal limits, with normal tone, no 
masses, bleeding, and no signs of infection.  A week later 
the veteran presented with no complaints, noting that he 
continued to shower and was able to wipe himself after bowel 
movements.  It was noted that he made no complaints of 
bleeding, pain, or constipation.  Rectal examination revealed 
no masses, bleeding, strictures, or infection, and the area 
was noted to be well-healed.  

VA medical records also reflect that the veteran presented in 
March 1996 with a history of the hemorrhoid surgery, noting 
that the hemorrhoid removed was five inches long and had been 
told that he had five to six inches of his colon removed 
through the rectum.  The veteran also noted that he bled for 
the next five weeks but was told not to worry.  He noted that 
he saw another outside physician who apparently expressed 
some concern with the procedure.  The veteran noted that the 
way the surgery was performed caused difficulty with stool 
leakage since nine months after surgery.  

The veteran further noted that he was having daily bowel 
movements without difficulty, denied any blood except when 
wiping, and stated that after cleaning himself with a 
washcloth he would later experience leakage of stool 
especially with bending and lifting.  

During the April 1997 RO hearing, the veteran testified that 
while hospitalized his wife was told that five to six inches 
of his colon had to be removed, and that he was not able to 
leave the hospital until after he had a normal bowel 
movement, which was four days later.  He further testified 
that after being discharged from the VAMC, he bled for five 
weeks.  He again noted that a private physician expressed 
concern over the procedure, but refused treating the veteran.  
He noted that he leaks constantly.  

During the May 2000 hearing, the veteran testified that he 
was initially told that he would be hospitalized for two days 
for the hemorrhoidectomy, but ended up spending five days in 
the hospital.  He testified that he and his wife were told 
after the procedure that between five and six inches of his 
colon had to be removed because of the beginning of an 
internal fissure.  The veteran testified that he bled 
constantly for five weeks following the procedure, and that 
he saw a private physician, whose name he could not remember, 
who told him that VA "botched" the procedure.   

As noted above, statutory law recently enacted by Congress, 
which amended 38 U.S.C.A. § 5107, charges that VA assist a 
claimant in developing all facts pertinent to a claim for 
benefits, to include the accomplishment of a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, unless no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The Board is of the opinion that given this recent change in 
law, an appropriate VA examination should be accomplished in 
order to resolve the question as to the nature of the 
relationship, if any, between the veteran's alleged rectal 
disability and his August 1991 surgery.  

In view of the above, the appeal is REMANDED to the RO for 
the following action:


1.  The veteran should be scheduled for a 
VA examination in order to ascertain the 
nature and severity of his alleged rectal 
disability.  The examiner should review 
all of the pertinent evidence in the 
claims folder, including a copy of this 
REMAND, and, in addition to discussing 
the current manifestations of any such 
disability diagnosed, provide an opinion 
as to whether any disability is at least 
as likely as not the result of the 
surgery performed at the VAMC in August 
1991.  The examiner should be asked to 
indicate whether the veteran had any part 
of his colon removed, as alleged by the 
veteran.  The complete rationale for the 
conclusion(s) reached (to include 
citation, as necessary, to specific 
evidence in the record) should be set 
forth.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim 
for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151.  With 
respect to this claim, the RO is reminded 
that as the claim was received in August 
1995, the "pre-amended" version of 
38 U.S.C.A. § 1151 (i.e. without the 
requirement that additional disability be 
the result of carelessness, negligence, 
lack of proper skill, error in judgment 
or similar fault) is for application, as 
discussed above.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

3.  If the benefit sought by the veteran 
continues to be denied, then he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
the case is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

